DETAILED ACTION
Claims 1-5, 7, 9-12, 14, 15, and 20 are considered for examination. Claims 6, 8, 13, and 16-19 are canceled. Claims 1-5, 10-12, 14, 15, and 20 are amended.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/13/2021 has been entered.
Response to Arguments
Applicant's arguments filed 8/13/2021 have been fully considered but they are not persuasive in full.
Informalities and issues under 35 U.S.C. §112 have been resolved upon amendment and is appreciated by the Examiner. However, new issues under 35 U.S.C. §112 have arisen and are included in the Action herein.
In response to applicant's arguments under 35 U.S.C. §101, on page 11-14 that the claims are not directed toward a judicial exception and/or recite significantly more, The Office finds this argument non-persuasive. As cited below, the instant claims recite a certain method of organizing human activity and/or mental process wherein a teacher identifies suitable questions for a user and provides such questions to the user. The various aspects of the claim can be readily appreciated in this human analog as detailed below. The claims merely recite the generic use of a computer to implement the judicial exception such that it amounts to no more than the use of a computer as a tool to automate the judicial exception under MPEP §2106.05(f). The claimed problem being solved is not unique to a technical environment nor presents an improvement to computer functioning itself. The updating of how often a question has been presented to students is also a common practice in the human analog and is therefore 
Regarding arguments on page 12 that it is not possible for a human implemented process to receive character string input from a user terminal and authenticate the user terminal, and therefore the claims cannot be interpreted as reciting an abstract idea, The Office finds this argument non-persuasive. As addressed below, the recited features merely require that a student’s identity is authenticated by a teacher by having the provide their ID and password to the teacher and have the student write down the type of questions they would like to receive and provide such request to the teacher. The mere fact that this authentication takes place between two computers in a computer network or that the input is typed is seen to be merely applying the exception using conventional computer components under MPEP §2106.05(f)&(h). This amounts to no more than a drafting effort to avoid monopolization of the underlying abstract idea. Evidence of the conventionality of such authentication and typed user input is provided below. 
Regarding arguments on page 12-13 that the claims recite an improvement to computer technology since they perform the steps without human interaction and are confined to an educational platform, The Office finds this argument non-persuasive. The claimed problem being solved is not unique to a technical environment nor presents an improvement to computer functioning itself. The updating of how often a question has been presented to students is also a common practice in the human analog and is therefore not seen as an improvement under MPEP §2106.05(a). As noted in DDR Holdings, LLC v. Hotels.com, LP, 773 F.3d 1245 (Fed Cir. 2014), “recitation of generic computer limitations does not make an otherwise ineligible claim patent-eligible. 134 S. Ct. at 2358. The bare fact that a computer exists in the physical rather than purely conceptual realm ‘is beside the point.' id." (See DDR pg. 17). Accordingly, the mere fact that the steps are being performed by a computer does not necessitate that the claims improve computer technology and are instead viewed as merely using computers as a tool to automate the judicial exception under MPEP §2106.05(f)&(h). 
Regarding argument on page 13, that no existing educational platforms select suitable questions in the manner claimed therefore the claim as a whole is not well-understood, routine, and conventional. The additional elements of the claim have been considered both individual and in combination as Basscom that placed a generic filtering component in an unconventional position to achieve an unconventional effect and DDR and Amdocs which both solved problems specific to a technological environment. For at least these reasons the rejection under §101 is adapted and maintained below.
In response to applicant's arguments under 35 U.S.C. §103 on page 14-16 that the amended claims define over the previously applied art of record, The Office finds this argument persuasive, however moot in light of a newfound combination of references which renders the newly claimed invention obvious. Details of the rejection are provided below. Specifically, Aggarwal et al. is provided in the rejection below to meet the added limitations regarding user authentication including user ID and password input, and user character input in the inquiry request. Yoshimura teaches aspects of user registration, storage of question and user data within a database, and enabling a user to select a purpose of use of the system. Tinkler is seen to disclose the amended claim language of computing a degree of openness for each question according to user attribute information and question attribute information, wherein the binary determination of whether a question has been seen or not by the user acts as the claimed degree of openness. Wherein the computation is done for each question for each user based on their profile information, identifying whether a particular user has seen a particular question and is done in accordance with words already placed on the user’s active lists. More details are provided in the rejection below.  For at least these reasons, the art rejection is adapted and provided herein.
Examiner’s response to arguments are intended to be compliant with each and every argument included within applicant’s Remarks. In cases, some arguments may be addressed between various responses within this Office Action. Generally, acquiescence is not intended for any arguments not addressed in their totality. In contrast, each and every argument not addressed in the previous Office Action by applicant is/are considered acquiescent forthwith. 
Priority








Applicant’s claim for the benefit of a prior-filed foreign application JP2018-136575 filed 7/20/2018 is acknowledged. However, should a reference be applied that intervenes the filing date of the present 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 20, and dependents thereof, are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. The claimed subject matter is not commensurate with the scope of the subject matter for which there is written description support in the specification. In particular, sufficient description (e.g., a flowchart, step-by-step instructions or the like) is not provided for receiving an inquiry request for target data from the authenticated user, wherein the inquiry request comprises a character string input representing a purpose of the authenticated user from the user terminal… in response to the purpose of use of the authenticated user being for measuring ability of a learner…”. Examples in the specification are detailed in ¶ [0078]-[0079], however a description of how the computer system automatically analyzes a user inquiry sentence to determine the purpose of use of the user is not provided in the specification. For example, no such description of how free response text from a text chat form is automatically analyzed by the system in order to determine a user’s purpose. To remedy such issue, examiner suggests narrowing the scope of the claim to avoid the interpretation that the computer automatically analyzes a user’s intended purpose based on their free .
In view of the rejections above under 35 USC § 112, the claims referred to in any and all rejections below are rejected as best understood. 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-7, 9-12, 14, 15, and 20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  
Independent claims 1 and 20 recite an abstract idea of a teacher providing a listing of suitable questions for a user which falls within the “Mental Processes” and “Certain Method of Organizing Human Activity” groupings of abstract ideas subject to the 2019 Revised Patent Subject Matter Eligibility Guidance1.  Specifically, the claims recite the steps shown below, annotated to recite the corresponding abstract mental process and/or instance of managing interactions between people: 
an information processing apparatus  wherein a teacher performs the steps below using a sheet of paper and list of questions comprising: 
a memory that stores a question database of a plurality of questions having question attribute information and a user database of a plurality of user IDs with associated user attribute information, wherein the question attribute information of each of the plurality of question comprises whether the question has been distributed wherein the teacher has a test bank of questions on sheets of paper or in their mind, each question having an identifier indicating whether it has been shown to or not and to which groups of students. Wherein the teacher also has a list of students and their student ids and their group; 
a processor, configured to: 
in a user registration process, receive first user attribute information of a user, assign a first user ID to the user, and associate and store the first user attribute information and the first user ID in the user database wherein the teacher takes information from a student and adds their data to the list;
in response to an access request to the information processing apparatus from a user terminal of the user after the user registration process, prompt the user to input the first user ID and a first password associated therewith for authentication wherein when the student asks to be quizzed they provide their student ID and password to the teacher to verify their identity;
in response to the authentication on the user being successful: compute a degree of openness of each of the plurality of questions with respect to the authenticated user according to the first user attribute information and the question attribute information of each of the plurality of questions wherein the teacher mentally computes if a particular student has seen a particular question or not based on the student’s profile information and the logged question information and writes this information on each question/ updates this information for each question;
classify the plurality of questions into test questions and exercise questions with respect to the authenticated user, wherein a degree of openness of each of the test questions with respect to the user is less than or equal to a first threshold, wherein a degree of openness of each of the exercise questions with respect to the authenticated user is greater than the first threshold, and wherein the degree of openness of each of the questions is associated with user attribute information of the authenticated user and whether the question has been distributed wherein the teacher classifies questions the student has not seen into new questions and questions the student has seen into practice questions; 
receive an inquiry request for target data fro the authenticated user, wherein the inquiry request comprises a character string input representing a purpose of use of  the authenticated user which is received from a user terminal via wired or wireless communication wherein the teacher mentally and/or physically searches the questions to find a question the user has or has not seen according to a written request by the student; 
in response to the purpose of use of the authenticated user being for measuring ability of a learner, extract at least one test question from the questions as the target data and update question attribute information of the at least one test question extracted as the target data wherein once the teacher provides the new question to the student he/she marks the question as seen by the student; 
in response to the purposes of use of the authenticated user being for improving the ability of the learner, extract at least one exercise question from the questions as the target data wherein once the teacher provides the practice question to the student he/she marks the question as seen or adds another tally to the number of times the student has seen the question; 
and2Customer No.: 31561 Docket No.: 85383-US-348Application No.: 16/252,680notify of the target data for the authenticated  user wherein the teacher provides the question to  the student along with any other useful information.
The instant claims as recited, in a broadest reasonable interpretation, capture the abstract ideas of (1) managing a teaching interaction teacher identifying suitable questions to provide to a user, and (2) the mental process a teacher takes to determine suitable questions for a student. That is, other than reciting an “apparatus” comprising a “processor”, “a database”, and “memory”, and that the apparatus is interacted with via textual input via a wired or wireless user terminal which is authenticated, nothing in the claims as drafted precludes the steps above from reasonably and reliably being performed in the mind and/or as conventionally performed in a pre-computer age implementation. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind, and/or a certain method of managing interactions between people but for the recitation of generic computer components, then it falls within the “Mental Processes” and “Certain Method of Organizing Human Activity” groupings of abstract ideas, respectively. Accordingly, the claims recite one or more abstract idea(s) under Step 2A: Prong One.
The Judicial Exception(s) is/are not integrated into a practical application. In particular, the claim recites the use of a computerized tool to perform the claimed steps. The processor, memory, and database of the information processing apparatus and the user terminal which allows user character string input for authentication and request submission are all recited at a high-level of generality (e.g., a generic computer analyzing and displaying data and storing/retrieving data in a storage device and a directed to an abstract idea under Step 2A: Prong Two.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception(s) to which they are directed. The independent claims do no more than call on a method with basic functionality for using a computer to identify relevant questions, devoid of any inventive concepts. The additional elements in the claims, when taken alone and in ordered combination, are not sufficient to amount to significantly more than the judicial exception because the additional elements or combination of elements in the claims other than the abstract idea per se amount to no more than: requiring no more than a generic computer to perform generic computer functions that are well-understood, routine and conventional activities previously known to the industry under MPEP §2106.05(d) or reciting mere insignificant post-solution activity under MPEP §2106.05(g). 
For example, claim 20, and claim 1 merely recite "a non-transitory computer readable medium storing an information processing program causing a computer to function as…" or “an information processor apparatus comprising:  a memory that stores a database… [and] a processor…”, or a user terminal which are all recited as pertaining to a generic purpose computer as per MPEP§2106.05(d)(II)(i-iv), particularly TLI Communications and as admitted by applicant based on the specification which relies upon the well-known nature of the apparatus for sufficient written description support  in ¶ [0054]. The claimed "processor” for performing the data retrieval, storage, and updating step is deemed a conventional software processing unit deemed conventional as per Bancorp Services v. Sun Life and as admitted by application based on the specification which relies upon the well-known nature of such Versata Dev. Group, Inc. v. SAP Am., Inc. and Alice Corp. The reception of string character input from a user terminal and transmission of this data via wired or wireless connection is deemed conventional as per Symantec, TLI Communicaiton LLC, OIP Techs, Ameranth, among others. The character string input and authentication of the user terminal is also deemed conventional based on the specification which relies upon the well-known nature of a user terminal providing text input and being authenticated by a server for sufficient written description support in [0002], [0032], [0034], [0035], [0055], [0078], and officially noted herein. This represents a generic computer performing generic computer functions that are well-understood, routine and conventional activities previously known to the industry and do not amount to significantly more. Any limitation which was construed as insignificant post-solution activity under Step 2A: Prong Two as been reconsidered here and found not to amount to an inventive concept. As analyzed, the claims as drafted do not make improvements to another technology or technical field, improve the function of a computer itself, utilize a particular machine, transform a particular article to a different state, have specific limitations or unconventional steps that limit the scope of the claim to a particular useful application beyond generally linking the use of the judicial exception to a computerized environment, or recite an inventive concept of any form therein. Accordingly, the claims do not include additional elements sufficient to amount to significantly more than the judicial exception(s) to which they are directed under Step 2B.
All dependent claims have been analyzed and do not cure the deficiencies of the independent claims. For further exemplification of the dependent claims, claims 2-19 simply further exemplify aspects of the abstract questionnaire suitability determination process and mental processes performed therein. Claims 2-5 and 9 describe wherein the teacher provides additional information related to the relevant questions and updates question data over time and the mental determination thereof; claims 7 and 10 describe aspects of the question further present in the human analog; claims 11-19 describe additional methods of a teacher providing a hint to a student after a period of time and finding questions relevant to questions asked by a student. These further limitations do not direct the claims to a practical application or amount to significantly more than the monopolization of the aforementioned judicial exception and are thus rejected.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Tinkler et al. (US Pub. 2013/0149681 A1) in view of Yoshimura (US Pub. 2008/0243775 A1) and in further view of Aggarwal et al. (US Pub. 2018/0253985 A1).
In re Claim 1, TInkler et al. discloses: an information processing apparatus (at least at Figure 7 at [0212]-[0220], wherein TInkler discloses a system for providing questions to a user which are appropriate for the user’s skill level in [0115]-[0118], and [0132] wherein the system defines questions which are new to a user as assessment questions in [0128] and questions which the user has seen before as review questions in [0129]. Wherein the testing process is discussed in [0147]-[0164] and Figure 6)  comprising: 
a memory that stores […] a plurality of questions having question attribute information and [stores] user attribute information, wherein the question attribute information of each of the plurality of question comprises whether the question has been distributed (at least at Figure 3 wherein questions are ; 
a processor, configured to: 
in a user registration process, receive first user attribute information of a user […], and associate and store the first user attribute information [ in the system] (at least at [0178], (710), [0216], [0116], wherein each user inputs identifying information into the system, including login information, active word lists, etc. See also wherein each test taker is assigned an ability level within the system before answering any questions);
in response to an access request to the information processing apparatus from a user terminal of the user after the user registration process, prompt the user to [login] for authentication (at least at [0145], [0203], etc. wherein a user is provided with a prompt to log into the system after they are registered therein);
in response to the authentication on the user being successful: compute a degree of openness of each of the plurality of questions with respect to the authenticated user according to the first user attribute information and the question attribute information of each of the plurality of questions (at least at ¶ [0216], [0128]-[0129], wherein each word is evaluated for whether it should be placed on the active list based upon the user who is logged in. Wherein the active list is constructed in accordance with the words the user has seen before and has answered incorrectly based on the user’s profile information with respect to the question. Thereby a degree of openness is computed for each question indicating whether the question has been seen before by the particularly user and/or is done in accordance with words already placed on the user’s active list. Additionally, questions seen by the user or new questions must also accordingly satisfy have an appropriate difficulty level for the user as in [0149], etc. In addition, see [0138], wherein mastery of words may be done based on logging back into the system);
receive an inquiry request for target data from the user, […] (at least at Figure 5-7, [0178] or (715) wherein the user requests to be quizzed); 
classify the plurality questions into test questions and exercise questions with respect to the authenticated user, wherein a degree of openness of each of the test questions with respect to the authenticated user is less than or equal to a first threshold, wherein a degree of openness of each of the exercise questions with respect to the user is greater than the first threshold (at least at [0132], [0128] wherein the questions the user has never seen are deemed assessment questions and stored within the system and questions that the user has seen at least once are deemed review questions in [0129], etc.); 
receive an inquiry request for target data from the authenticated user, wherein the inquiry request […] is received from a user terminal via wired or wireless communication (at least at Figure 5-7, [0178], [0181], or (715) wherein the user request to be quizzed); 
in response to the purpose of use of the authenticated user being for measuring ability of a learner, extract at least one test question from the questions as the target data and update question attribute information of the at least one test question extracted as the target data with respect to the user (at least at Figure 6, wherein assessment questions are provided to the user to assess their abilities in [0128], [0132], etc. Wherein once the question is provided to the user is it updated to a review question since it has been viewed already); 
in response to the purposes of use of the authenticated user being for improving the ability of the learner, extract at least one exercise question from the questions as the target data (at least at Figure 6, wherein review questions are provided to the user to improve the user’s understanding of already seen words in [0129], [0135], [0208], etc.); 
and2Customer No.: 31561 Docket No.: 85383-US-348Application No.: 16/252,680notify of the target data for the authenticated user (at least at Figure 5 wherein the question is provided to the user).
Tinkler et al. is arguably silent on storing the plurality of questions within a database and user information within a user database, but Yoshimura teaches: [a question assessment system, comprising] a memory that stores a database of a plurality of questions having question attribute information… wherein the question attribute information of each of the plurality of questions comprise whether the question has been distributed (at least at database (90) which keeps track of a list of questions, and which questions have or have not been mastered/seen in Figure 7-8, (96)) a user database of a plurality of user IDs with associated user attribute information (at least at Figure 6). 
Tinkler et al. to store the questions and user information within a database, as taught by Yoshimura, for the purpose of storing the questions, user information, and their related metadata in an organized fashion for the benefit of improving the system’s ability of quickly and reliably find and manage question data and question metadata and user data and user metadata.
Tinkler et al. is arguably silent on registering the first user attribute information of a user, but Yoshimura teaches: [a question assessment system, comprising] in a user registration process, receive first user attribute information of a user, assign a first user ID to the user, and associate and store the first user attribute information and the first user ID in the user database (at least at Figure 6 and ¶ [0047], wherein a user is registered for a course and the system receives their related information in Figure 6 for storage). 
Thus, it would have been obvious for an individual having ordinary skill in the art at the time the invention was effectively filed to have modified the invention as disclosed by Tinkler et al. to register user information in a database, including a user ID, password, etc., as taught by Yoshimura, for the purpose of storing user information, and their related metadata in an organized fashion for the benefit of improving the system’s ability of quickly and reliably find and manage user data and user metadata.
Tinkler et al. is arguably silent on enabling the user to request a purpose of use of the user, but Yoshimura teaches: [a question assessment system, comprising] receive an inquiry request for target data form the user, wherein the inquiry request comprises […] a purpose of use of the authenticated user which is received from a user terminal via wired or wireless communication (at least at [0081]-[0086], wherein the user may select “Today’s English Words” and receive at least one new questions that the user has not yet seen to test their abilities or select” Comprehension Test” to receive at least one question that the user has already seen for practice. Wherein this is sent to the server for processing). Additionally, Aggarwal et al. teaches wherein the inquiry is a character string input representing a purpose of use of the authenticated user (at least at [0075], [0093], wherein the user may input a character string indicating that they would like to take a test, or may input other commands to review previous content).
Tinkler et al. to enable the user to choose whether they would like to review new or previously seen questions via textual input, as taught by Yoshimura and Aggarwal et al., for the purpose of enabling greater personalization and customizability of the learning system for the benefit of enabling user to have greater control over their learning interactions and to handle textual input for the purpose and benefit of enhancing the interactivity and thus engagement of the learning system ([0003], Aggarwal et al.).
Tinkler et al. is arguably silent on the user being prompted to input their user ID and password to log into the system, but Aggarwal et al. teaches: [a question assessment system, comprising] in response to an access request to the information processing apparatus from a user terminal of the user after the user registration process, prompt the user to input the first user ID and a first password associated therewith for authentication (at least at Figure 3C, 5 and 7, wherein a user inputs their user ID and password to log into the system).
Thus, it would have been obvious for an individual having ordinary skill in the art at the time the invention was effectively filed to have modified the invention as disclosed by Tinkler et al. to have a user input their user ID and password to login, as taught by Aggarwal et al., for the purpose of ensuring that a user’s account is secure for the benefit of preventing others from nefariously logging into their account without approval.
In re Claim 20, TInkler et al. discloses: a non-transitory computer readable medium storing an information processing program (at least at Figure 7 at [0212]-[0220], wherein TInkler discloses a system for providing questions to a user which are appropriate for the user’s skill level in [0115]-[0118], and [0132] wherein the system defines questions which are new to a user as assessment questions in [0128] and questions which the user has seen before as review questions in [0129]. Wherein the testing process is discussed in [0147]-[0164] and Figure 6)  causing a computer to: 
store […] a plurality of questions having question attribute information and [store] user attribute information in a memory, wherein the question attribute information of each of the plurality of question comprises whether the question has been distributed (at least at Figure 3 wherein questions are generated for a plurality of words by the system, assigned a difficulty in [0115]-[0118] and stored within ; 
 in a user registration process, receive first user attribute information of a user […], and associate and store the first user attribute information [ in the system] (at least at [0178], (710), [0216], [0116], wherein each user inputs identifying information into the system, including login information, active word lists, etc. See also wherein each test taker is assigned an ability level within the system before answering any questions);
in response to an access request to the information processing apparatus from a user terminal of the user after the user registration process, prompt the user to [login] for authentication (at least at [0145], [0203], etc. wherein a user is provided with a prompt to log into the system after they are registered therein);
in response to the authentication on the user being successful: compute a degree of openness of each of the plurality of questions with respect to the authenticated user according to the first user attribute information and the question attribute information of each of the plurality of questions (at least at ¶ [0216], [0128]-[0129], wherein each word is evaluated for whether it should be placed on the active list based upon the user who is logged in. Wherein the active list is constructed in accordance with the words the user has seen before and has answered incorrectly based on the user’s profile information with respect to the question. Thereby a degree of openness is computed for each question indicating whether the question has been seen before by the user and is done in accordance with words already placed on a user’s active list. Additionally, questions seen by the user or new questions must also accordingly satisfy have an appropriate difficulty level for the user as in [0149], etc. In addition, see [0138], wherein mastery of words may be done based on logging back into the system);
receive an inquiry request for target data from the user, […] (at least at Figure 5-7, [0178] or (715) wherein the user requests to be quizzed); 
classify the plurality questions into test questions and exercise questions with respect to the authenticated user, wherein a degree of openness of each of the test questions with respect to the authenticated user is less than or equal to a first threshold, wherein a degree of openness of each of the exercise questions with respect to the user is greater than the first threshold (at least at [0132], [0128] wherein the questions the user has never seen are deemed assessment questions and stored within the system and questions that the user has seen at least once are deemed review questions in [0129], etc.); 
receive an inquiry request for target data from the authenticated user, wherein the inquiry request […] is received from a user terminal via wired or wireless communication (at least at Figure 5-7, [0178], [0181], or (715) wherein the user request to be quizzed); 
in response to the purpose of use of the authenticated user being for measuring ability of a learner, extract at least one test question from the questions as the target data and update question attribute information of the at least one test question extracted as the target data with respect to the user (at least at Figure 6, wherein assessment questions are provided to the user to assess their abilities in [0128], [0132], etc. Wherein once the question is provided to the user is it updated to a review question since it has been viewed already); 
in response to the purposes of use of the authenticated user being for improving the ability of the learner, extract at least one exercise question from the questions as the target data (at least at Figure 6, wherein review questions are provided to the user to improve the user’s understanding of already seen words in [0129], [0135], [0208], etc.); 
and2Customer No.: 31561 Docket No.: 85383-US-348Application No.: 16/252,680notify of the target data for the authenticated user (at least at Figure 5 wherein the question is provided to the user).
Tinkler et al. is arguably silent on storing the plurality of questions within a database and user information within a user database, but Yoshimura teaches: [a question assessment system, comprising] a memory that stores a database of a plurality of questions having question attribute information… wherein the question attribute information of each of the plurality of questions comprise whether the question has been distributed (at least at database (90) which keeps track of a list of questions, and which questions have or have not been mastered/seen in Figure 7-8, (96)) a user database of a plurality of user IDs with associated user attribute information (at least at Figure 6). 
Thus, it would have been obvious for an individual having ordinary skill in the art at the time the invention was effectively filed to have modified the invention as disclosed by Tinkler et al. to store the Yoshimura, for the purpose of storing the questions, user information, and their related metadata in an organized fashion for the benefit of improving the system’s ability of quickly and reliably find and manage question data and question metadata and user data and user metadata.
Tinkler et al. is arguably silent on registering the first user attribute information of a user, but Yoshimura teaches: [a question assessment system, comprising] in a user registration process, receive first user attribute information of a user, assign a first user ID to the user, and associate and store the first user attribute information and the first user ID in the user database(at least at Figure 6 and ¶ [0047], wherein a user is registered for a course and the system receives the information in Figure 6 for storage). 
Thus, it would have been obvious for an individual having ordinary skill in the art at the time the invention was effectively filed to have modified the invention as disclosed by Tinkler et al. to register user information in a database, including a user ID, password, etc.,, as taught by Yoshimura, for the purpose of storing user information, and their related metadata in an organized fashion for the benefit of improving the system’s ability of quickly and reliably find and manage user data and user metadata.
Tinkler et al. is arguably silent on enabling the user to request a purpose of use of the user, but Yoshimura teaches: [a question assessment system, comprising] receive an inquiry request for target data form the user, wherein the inquiry request comprises […] a purpose of use of the authenticated user which is received from a user terminal via wired or wireless communication (at least at [0081]-[0086], wherein the user may select “Today’s English Words” and receive at least one new questions that the user has not yet seen to test their abilities or select” Comprehension Test” to receive at least one question that the user has already seen for practice. Wherein this is sent to the server for processing). Additionally, Aggarwal et al. teaches wherein the inquiry is a character string input representing a purpose of use of the authenticated user (at least at [0075], [0093], wherein the user may input a character string indicating that they would like to take a test, or may input other commands to review previous content).
Thus, it would have been obvious for an individual having ordinary skill in the art at the time the invention was effectively filed to have modified the invention as disclosed by Tinkler et al. to enable the user to choose whether they would like to review new or previously seen questions via textual input, as taught by Yoshimura and Aggarwal et al., for the purpose of enabling greater personalization and Aggarwal et al.).
Tinkler et al. is arguably silent on the user being prompted to input their user ID and password to log into the system, but Aggarwal et al. teaches: [a question assessment system, comprising] in response to an access request to the information processing apparatus from a user terminal of the user after the user registration process, prompt the user to input the first user ID and a first password associated therewith for authentication (at least at Figure 3C, 5 and 7, wherein a user inputs their user ID and password to log into the system).
Thus, it would have been obvious for an individual having ordinary skill in the art at the time the invention was effectively filed to have modified the invention as disclosed by Tinkler et al. to have a user input their user ID and password to login, as taught by Aggarwal et al., for the purpose of ensuring that a user’s account is secure for the benefit of preventing others from nefariously logging into their account without approval.
Claims 2-5 are rejected under 35 U.S.C. 103 as being unpatentable over the previous combination of Tinkler et al., Yoshimura, and Aggarwal et al., as applied to claim 1 in view of Woodward (US Pub. 2013/0224718 A1).
In re Claim 2, the previous combination of Tinkler et al., Yoshimura, and Aggarwal et al., as applied to claim 1 discloses the claimed invention as shown above. Tinkler et al. is arguably silent on, but Woodward teaches: [a questions assessment system] wherein the processor notifies a suitability of the target data corresponding to the first user attribute information of the authenticated user (at least at Figure 19 and [0155], wherein the difficulty level of the question is provided to the user, which is matched with the user’s ranking for the particular identified user account). 
Thus, it would have been obvious for an individual having ordinary skill in the art at the time the invention was effectively filed to have modified the invention as disclosed by Tinkler et al. to show the user the difficulty level of the question relative to their abilities, as taught by Woodward
In re Claim 3, the previous combination of Tinkler et al., Yoshimura, Aggarwal et al., and Woodward as applied to claim 2 discloses the claimed invention as shown above. Modified Tinkler further discloses: the processor is further configured to determine the suitability of the target data for the purpose of use of the authenticated user based on data attribute information regarding the target data (at least wherein assessment question are selected based on a user’s ability information and question difficulty level in [0124], [0128], [0149], [0193], etc. See also Woodward at least at Figure 19, [0155], and [0111], wherein code within the computing device determines a suitable question for a user by matching the difficulty level and relevance of the particularly identified question to the user’s ranking, wherein the difficulty level and relevance of the particularly identified question is presented to the user).
In re Claim 4, the previous combination of Tinkler et al., Yoshimura, and Woodward as applied to claim 3 discloses the claimed invention as shown above. Tinkler et al. is arguably silent on, but Woodward teaches: [a questions assessment system] wherein the processor notifies the authenticated user of the data attribute information (at least at Figure 19 and [0155], wherein the difficulty level of the question is provided to the user, which is matched with the user’s ranking for the particular identified user account). 
Thus, it would have been obvious for an individual having ordinary skill in the art at the time the invention was effectively filed to have modified the invention as disclosed by Tinkler et al. to show the user the difficulty level of the question relative to their abilities, as taught by Woodward, for the purpose of enabling the user to understand how difficult the question should be for the benefit of increasing the user’s understanding and expectations of their own abilities while answering a question.
In re Claim 5, the previous combination of Tinkler et al., Yoshimura, Aggarwal et al., and Woodward as applied to claim 4 discloses the claimed invention as shown above. Woodward further teaches: wherein the data attribute information includes a plurality of items, and the notification unit selects the item to be notified to the authenticated user according to the first user attribute information (at least at Figure 19 and [0155], wherein the difficulty level of the question and the relevancy of the question are both used in determining whether a question is presented to a user). Thus, it would have been obvious for an individual having ordinary skill in the art at the time the invention was effectively filed to have modified the invention as disclosed by Tinkler et al. to match the user to questions based on a Woodward, for the purpose of increasing the relevance of questions provided to the user for the benefit of improving the quality of the user’s educational exposure.
	Woodward is arguably silent on only select data attribute information being provided to the user based upon user preference information, however it is now admitted prior art that the concept and advantages of selecting items to be provided to the user according to user attribute information were old and well known to the person of ordinary skill in the art at the time (before the effective filing date) of the invention. Therefore, it would have been obvious to one skilled in the art at the time (before the effective filing date) of the invention to modify the teachings of Tinkler et al. by incorporating filtering of question statistics based upon learner profile preferences/attributes, to obtain predictable results of reducing the display of extraneous content not needed or relevant to certain learners.
Claims 7 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over the previous combination of Tinkler et al., Yoshimura, and Aggarwal et al., as applied to claim 1 in further view of Perry et al. (US Pat. 6,077,085).
In re Claim 7, the previous combination of Tinkler et al., Yoshimura, and Aggarwal et al., as applied to claim 1 discloses the claimed invention as shown above. Tinkler et al. is arguably silent on, but Perry et al. teaches: [an educational teaching system] wherein the question includes an active learning type question (at least at Col. 11-14:3, wherien the various activitiy questions described therein recite activity learning questions). 
	Thus, it would have been obvious for an individual having ordinary skill in the art at the time the invention was effectively filed to have modified the invention as disclosed by TInkler et al. for the questions to be active learning questions, as taught by Perry et al. for the purpose of increasing a user’s thought process demands when performing the educational tasks for the benefit of increasing the extensibility and pedagogic intensity of the learning system.
In re Claim 10, the previous combination of Tinkler et al., Yoshimura, Aggarwal et al., and Perry et al. as applied to claim 7 discloses the claimed invention as shown above. TInkler et al. is arguably silent on, but it is now admitted prior art that the concept and advantages of presenting an active learning type only after a knowledge type learning question is correctly answered is old and well known to the person of ordinary skill in the art at the time (before the effective filing date) of the invention. Therefore, it TInkler et al. by incorporating a knowledge based question which needs to be answered before the active learning question, to obtain predictable results of ensuring the learner is familiar with the concept which are being assessed before requiring he user to apply said concepts. 
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over the previous combination of Tinkler et al., Yoshimura, Aggarwal et a., as applied to claim 1 in further view of Shea (US Pub. 2016/0225272 A1).
In re Claim 9, the previous combination of Woodward and Perry as applied to claim 8 discloses the claimed invention as shown above. Tinkler et al. is arguably silent on, but Shea teaches: [a quiz assessment system] wherein the processor decreases the degree of openness of the question as a time from a point of time of distribution of the question to a current point of time becomes longer (at least at [0480], etc. wherein the strength of learning of a flashcard that has been mastered decreases over time from when the card was last viewed to the point that the card will be moved from a mastered category to the review category). 
	Thus, it would have been obvious for an individual having ordinary skill in the art at the time the invention was effectively filed to have modified the invention as disclosed by Tinkler for the system to degrade the openness of a question over time since the question was last viewed such that mastered questions are reintroduced for review after a period of time of not being viewed, as taught by Shea et al. for the purpose of enabling the user to review content they have previously mastered for the benefit of promoting long term memory retention.
Claims 11 is rejected under 35 U.S.C. 103 as being unpatentable over the previous combination of Tinkler et al., Yoshimura, Aggarwal et al., as applied to claim 1 in further view of Kellman (US Pub. 2005/0196730 A1).
In re Claim 11, the previous combination of Tinkler et al., Yoshimura, and Aggarwal et al., as applied to claim 1 discloses the claimed invention as shown above. Woodward is arguably silent, but Kellman et al. teaches: [an educational teaching system] wherein the notification unit notifies of at least one of a correct answer or a hint regarding the question after a predetermined time elapses from when the question is transmitted to the authenticated user (at least at [0025], [0150], [0151], wherein a hint is provided to the user if they cannot answer the question in a predetermined period of time). 
	Thus, it would have been obvious for an individual having ordinary skill in the art at the time the invention was effectively filed to have modified the invention as disclosed by Woodward to provide a hint if a user does not provided an answer in a certain period of time, as taught by Kellman, the purpose of enabling the user to answer the question correctly if they are stuck for the benefit of increasing the user’s comprehension of a problem and reducing the chances that the user needs to repeat the question if they have a solid enough understanding of the subject matter.
Claims 12 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over the previous combination of Tinkler et al., Yoshimura, Aggarwal et al., and Perry et al. as applied to claims 7 and 10 in further view of Kellman (US Pub. 2005/0196730 A1).
In re Claim 12, the previous combination of Tinkler et al. Yoshimura, Aggarwal et al., and Perry et al. as applied to claim 7 discloses the claimed invention as shown above. Tinkler et al. is arguably silent, but Kellman et al. teaches: [an educational teaching system] wherein the notification unit notifies of at least one of a correct answer or a hint regarding the question after a predetermined time elapses from when the question is transmitted to the user (at least at [0025], [0150], [0151], wherein a hint is provided to the user if they cannot answer the question in a predetermined period of time). 
	Thus, it would have been obvious for an individual having ordinary skill in the art at the time the invention was effectively filed to have modified the invention as disclosed by Tinkler et al. to provide a hint if a user does not provided an answer in a certain period of time, as taught by Kellman, the purpose of enabling the user to answer the question correctly if they are stuck for the benefit of increasing the user’s comprehension of a problem and reducing the chances that the user needs to repeat the question if they have a solid enough understanding of the subject matter.
In re Claim 15, the previous combination of Tinkler et al. Yoshimura, Aggarwal et al., and Perry et al. as applied to claim 10 discloses the claimed invention as shown above. Tinkler et al. is arguably silent, but Kellman et al. teaches: [an educational teaching system] wherein the notification unit notifies of at least one of a correct answer or a hint regarding the question after a predetermined time elapses from when the question is transmitted to the user (at least at [0025], [0150], [0151], wherein a hint is provided to the user if they cannot answer the question in a predetermined period of time). 
	Thus, it would have been obvious for an individual having ordinary skill in the art at the time the invention was effectively filed to have modified the invention as disclosed by Tinkler et al. to provide a hint if a user does not provided an answer in a certain period of time, as taught by Kellman, the purpose of enabling the user to answer the question correctly if they are stuck for the benefit of increasing the user’s comprehension of a problem and reducing the chances that the user needs to repeat the question if they have a solid enough understanding of the subject matter.
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over the previous combination of Tinkler et al., Yoshimura, Aggarwal et al., and Shea et al. as applied to claim 9 in further view of Kellman (US Pub. 2005/0196730 A1).
In re Claim 14, the previous combination of Tinkler et al. Yoshimura, Aggarwal et al., and Shea et al.as applied to claim 9 discloses the claimed invention as shown above. Tinkler et al. is arguably silent, but Kellman et al. teaches: [an educational teaching system] wherein the processor notifies of at least one of a correct answer or a hint regarding the question after a predetermined time elapses from when the question is transmitted to the user (at least at [0025], [0150], [0151], wherein a hint is provided to the user if they cannot answer the question in a predetermined period of time). 
	Thus, it would have been obvious for an individual having ordinary skill in the art at the time the invention was effectively filed to have modified the invention as disclosed by Tinkler et al. to provide a hint if a user does not provided an answer in a certain period of time, as taught by Kellman, the purpose of enabling the user to answer the question correctly if they are stuck for the benefit of increasing the user’s comprehension of a problem and reducing the chances that the user needs to repeat the question if they have a solid enough understanding of the subject matter.
















Conclusion
Further pertinent prior art includes but is not limited to that which is listed in the attached Notice of References Cited. These include references related to the inventive concepts of the independent and dependent claims.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sean Hunter can be reached on (571) 270-7791.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/WILLIAM D ERMLICK/Examiner, Art Unit 3715                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 https://www.govinfo.gov/content/pkg/FR-2019-01-07/pdf/2018-28282.pdf